DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the amendment filed on November 16, 2020, claims 11-20 have been cancelled, and claims 21-30 have been newly added.  Therefore, claims 1-10 and 21-30 are currently pending for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 2-10 and 22-30 are also rejected since they depend from the rejected claim 1 or 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7-10, 21, 22, and 27-40 rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer (US 2010/0063736) in view of Zimmermann et al. (Zimmermann: US 2007/0205938).
Regarding Claim 1, Hoetzer teaches a vehicle (10) configured to operate in an autonomous driving mode, the vehicle comprising: 
a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode (Fig. 2, para 21, an autonomous maneuver (e.g., braking, steering, accelerating, etc.) to avoid the critical situation); 
a perception system configured to detect objects in an environment external to the vehicle, the perception system including one or more sensors (Fig. 1-2, first sensor 14 and second sensor 20 and para 18, The first sensor 15 is capable of monitoring a first area 25 (which may be located in front of the vehicle or behind the vehicle). …, the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle). ); and 
a control system including one or more processors, the control system operatively coupled to the driving system and the perception system (Fig. 2, 55, 60), the control system being configured, while the vehicle is operating in the autonomous driving mode, to: 
determine, based on information obtained by the perception system, a likelihood that there is an object in the external environment of the vehicle (Fig. 3, step 110 and para 31 and para 28, a primary critical situation is a critical situation that is detected in front of or behind the vehicle by the first sensor 15. Primary critical situations include the detection of, for example, a second vehicle, an object, a person, a potential accident location. The detection of the object is determination of 100% probability); 
in response to a determination that the likelihood that the object is within the predetermined distance, select one of the one or more sensors to be deployed in an active sensing mode; and instruct the perception system to deploy the selected sensor (para 31, step 120 and para 25, If the first sensor 15 detects a second vehicle (or an object such as a deer or a pedestrian) in front of the vehicle 10 and beyond the safe driving distance, the controller 55 monitors the distance between the vehicle 10 and the second vehicle. As the distance between the vehicle 10 and the second vehicle approaches the safe driving distance, the controller 55 extends the second sensor 20 from a first position to a second position and radially scans the area surrounding the vehicle 10 to monitor the second vehicle and para 26, the controller 55 detects the second vehicle traveling in an adjacent lane and in the same direction as the vehicle 10. The second vehicle is beyond the safe driving distance and in a different lane. As the distance between the vehicle 10 and second vehicle approaches the safe driving distance, the controller 55 extends the second sensor 20. The first sensor 15 alone is not able to accurately monitor the position of the second vehicle because the second vehicle is not directly in front of the vehicle 10. Therefore, the controller 55 uses the first sensor 15 and the second sensor 20 to monitor the location of the second vehicle and Fig. 3, 120 and para 31,) from a retracted position within a housing of the vehicle to an extended position external to the housing (Fig. 4 and para 36, The second sensor 20 is usually retracted beneath the outer surface 205 of the vehicle 10. …,   The second sensor 20 is housed in a recess 200. Fig. 5 and para 37, The second sensor 20 is located above the outer surface 205 of the vehicle 10 and, in the protracted position, is ready to execute a 360-degree scan. As a result of being above the outer surface 205, the second sensor 20 has an unobstructed view of the area surrounding the vehicle 10. The second sensor 20 is protracted above the outer surface 205. Since the controller protracts one of the two sensors, it is the sensor selection).
Hoetzer does not explicitly disclose the object detection is within a predetermined distance.
However, the preceding limitation is known in the art of vehicular sensing devices. Zimmermann teaches an object detection system for a motor vehicle (abstract and Figure) including a radar sensor (para 15) which detects the object within a predetermined distance (para 17, detects all objects … up to a preset maximum distance and para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zimmermann as a known implementation in the base radar detection device with the predictable result of detecting objects in front of the vehicles.

Regarding Claim 2, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, wherein the perception system is further configured to activate the selected sensor upon deployment to the extended position (Hoetzer, Fig. 5 and para 37, The second sensor 20 is located above the outer surface 205 of the vehicle 10 and, in the protracted position, is ready to execute a 360-degree scan. As a result of being above the outer surface 205, the second sensor 20 has an unobstructed view of the area surrounding the vehicle 10. The second sensor 20 is protracted above the outer surface 205).

Regarding Claim 7, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, wherein the control system is further configured to: determine whether to retract the selected sensor; and upon a determination to retract the selected sensor, instruct the perception system to retract the selected sensor to the retracted position (Hoetzer: Fig. 4 and para 31, controller 55 determines that the primary critical situation is no longer a critical situation, the second sensor 20 is retracted).

Regarding Claim 8, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 7, wherein the determination of whether to retract the selected sensor is based on one or more of detected objects in the external environment, (Hoetzer: Fig. 4 and para 31, controller 55 determines that the primary critical situation is no longer a critical situation, the second sensor 20 is retracted and para 28, Primary critical situations include the detection of, for example, a second vehicle, an object, a person, a potential accident location ), a current weather condition, a projected weather condition, a current roadway configuration, or an upcoming roadway configuration.

Regarding Claim 9, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, wherein the control system is further configured to control the driving system based on the information obtained by the selected sensor (Hoetzer: Fig. 3, steps 120, 125, 130 and para 31-32; if an evasive steering maneuver is required to avoid a critical situation, and the second sensor detected a secondary critical situation to the right of the vehicle 10 but no secondary critical situations to the left of the vehicle 10, the controller 55 initiates an evasive steering maneuver to the left. After initiating the evasive steering maneuver, the controller 55 again determines whether automatic braking is required).

Regarding Claim 10, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, wherein the selected sensor is one of lidar, radar, an optical image sensor, an infrared image sensor, or an acoustical sensor (Hoetzer, para 18, the second sensor 20 can rotate through a radial sweep angle 35, such as a 360-degree angle, that allows the second sensor 20 to radially sweep or scan an area surrounding the vehicle 10 (i.e., the area in front, to the side, and behind the vehicle). And para 6, a scanning sensor (such as a 360-degree LIDAR sensor)).

Claims 21, 22 and 27-30 are also rejected for the same reasons for claims 1-2 and 7-10 respectively. The claimed steps of the method correspond with the elements of the device as addressed in claim 1-2 and 7-10. Since the device made obvious, the steps of using the device in its intended manner are also made obvious. 

Claims 3, 4, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer in view of Zimmermann, further in view of Sumida et al. (Sumida: US 4671564 A)
Regarding Claim 3, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, further teaches wherein upon receiving instruction to deploy the selected sensor, the perception system includes a cover portion that covers the second sensor 20 when it is retracted (Hoetzer: para 36, the recess 200 includes a cover portion (not shown) that covers the second sensor 20 when it is retracted beneath the top 205 of the vehicle 10. The cover provides additional protection from dirt, debris, and other environmental elements).

However, the preceding limitation is known in the art of the covers on the vehicle roof. Sumida teaches a cover for a roof opening (Fig. 1-4 cover 5) and causing the cover to be adjusted to open (Col. 4 lines 34-37 and lines 53-66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sumida as a known mechanism in the base vehicular roof opening with the predictable result of opening the cover for desired purpose.

Regarding Claim 4, the combination of Hoetzer, Zimmermann and Sumida teaches the vehicle of claim 3, further comprising the cover, wherein the cover is adjusted by retracting the cover into an interior portion of the housing (Sumida: Fig. 4-5, cover 5 slides under the housing).

Claims 23-24 are also rejected for the same reasons for claims 3 and 4 respectively. The claimed steps of the method correspond with the elements of the device as addressed in claim 3 and 4. Since the device made obvious, the steps of using the device in its intended manner are also made obvious. 

Claims 5-6 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoetzer in view of Zimmermann, further in view of Gage (US 2018/0029597 A1).
Regarding Claim 5, the combination of Hoetzer and Zimmermann teaches the vehicle of claim 1, and further teaches wherein in response to a determination that there is likelihood that Fig. 3, 120 and para 31) and reducing drag by positioning the sensor underneath the vehicle surface (Hoetzer: para 9, The sensor is also positioned beneath the outer surface of the vehicle to reduce drag).
The combination of Hoetzer and Zimmermann does not explicitly disclose evaluating an aerodynamic profile of the vehicle to determine impact of deployment of the selected sensor on the aerodynamic profile.
	However, Gage teaches a vehicle cover (Fig. 1A and para 22) that can be opened (para 26) or closed (Fig. 1C and para 35-36) and afftects the aerodynamic/drag coefficient values (para 24 and para 14-15 and para 39-40, aerodynamic drag coefficient CD and para 45,) and further teaches evaluating an aerodynamic profile of the vehicle to determine impact of deployment on the aerodynamic profile (para 65, a transition of a vehicle drag coefficient from a first vehicle drag coefficient value, such as C.sub.D1, which relates to a vehicle surface area 110 (see FIG. 1) to a second vehicle drag coefficient, such as C.sub.D2, which relates to an altered vehicle surface area 118 and also para 111, further sensors may be deployed to determine a transitional position, and an associated vehicle drag coefficient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gage in order to adjust vehicle fuel efficiency (Gage: abstract).

Regarding Claim 6, the combination of Hoetzer, Zimmermann and Gage teaches the vehicle of claim 1, wherein the extended position is selected according to a projected Gage: para 111, further sensors may be deployed to determine a transitional position, and an associated vehicle drag coefficient).

Claims 25-26 are also rejected for the same reasons for claims 5 and 6 respectively. The claimed steps of the method correspond with the elements of the device as addressed in claim 5 and 6. Since the device made obvious, the steps of using the device in its intended manner are also made obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/Nay Tun/Primary Examiner, Art Unit 2687